Title: To James Madison from John Ross, 18 November 1803 (Abstract)
From: Ross, John
To: Madison, James


18 November 1803, St. Marys. Knowing nothing of the negotiations in 1800 between the U.S. and France “relative to Debts due by France to Citizens of the United States” and not having “seen the Conjectural Note as mentioned in the 2d Article of the last Convention with France,” does not know “in what form … Claims ought to be exhibited and to whom.” “May I expect that payment is intended to be made by our Government for the equitable claims that our Citizens have against France for supplies of Provisions & Dry Goods in some measure taken in their Ports by Force for the use of French Troops at St. Domingo in the years 1796 & 1797. The Officers of Administration at Cape Francois &c. made their Contracts and Receipts in Writing, but the originals are some of them lost by my being upset at Sea, copies of which I have, and can support them with the Deposition of either the Master or Supercargo with the addition of my own Oath, to prove that no part of the payment hath been made.… What kind of Voucher will be required generally in such Cases?” Hopes copies of his claims may be obtained from French records at Cap Français or Paris.
“In Jany. or Feby. 1796 General Rigaud put into Requisition a fine Schooner of mine at Aux Cayes for the purpose of conveying a Cargo of Provisions to the French Troops then Blockaded at Leogane by British Forces with a promise of Two thousand Dollars for performing the Service and Six Thousand Dollars for the Vessel in case of Loss or capture. The American Master continued on board and proceeded to Leogane where the Cargo was faithfully delivered, but on her Return towards Aux Cayes, in a calm, she was overhauled by a British Barge conducted to Jamaica and condemned, The Cost of Trial cost me upwards of 1000 Dollars and thus I am deprived of 9000 Dollars without any other Voucher than a Deposition of the Interpreter, and the Master and a Copy of Condemnation at Jamaica. The General and Ordonnateur both were applied to for an Ordinance but it never was granted.
“In another instance a Cargo of Sugar taken on board the American Schooner Three Friends at Larcahaye [Arcahaie] then in possession of the British Forces on its way to Baltimore was captured by French Barges condemned and sold at Leogane.” Has copies of the condemnation and protest and can obtain an affidavit from the captain. “My claim for this Property seems to depend on the Legality of Neutrals Trading with the British in possession of a Territory acquired from the French during the War.” Was born and has lived most of his life in Baltimore. His citizenship is well known to Samuel Smith and Robert Smith, to whom Ross “wrote by a Gentleman who has taken his passage by Water and may be delayed.” This has induced him to write to JM “by Mail.” “Flattering myself with your compliance so soon as the nature of your more important Busness will admit of leisure sufficient for the purpose I shall postpone the preparation of my claims untill the desired information can be obtain’d.” Adds in a postscript that “The Three Friends was captured in the year 1796.”
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 143, France, Adjudication of Unsettled Spoliation Claims, Unbound Records, box 17, folder “Claim of John Ross”). 2 pp.


